Title: To James Madison from James Monroe, 14 August 1786
From: Monroe, James
To: Madison, James


Dear Sir
New York Augt. 14. 1786.
It has occur’d to G. & myself to propose to Congress that negotiations be carried on with Spn. upon the following principles 1. that exports be admitted thro’ the Missisippi to some free port perhaps N. Orleans, to pay there a toll to Spn. of abt. 3. pr. centm. ad valorem & to be carried thence under the regulations of Congress 2. that imports shall pass into the western country thro the ports of the U S. only. 3. that this sacrifice be given up to obtain in other respects a beneficial treaty. I beg of you to give me yr. opinion on it. It is manifest here that Jay & his party in Congress are determin’d to pursue this business as far as possible, either as the means of throwing the western people & territory without the Govt. of the U S. and keeping the weight of population & govt. here, or of dismembering the govt. itself, for the purpose of a seperate confederacy. There can be no other object than one of these, & I am from such evidence as I have, doubtful which hath the influence. I write in Congress & therefore am depriv’d of the advantage of the cypher, but am so desirous of yr. sentiments as to risque mine without that cover. Sincerely yr. friend & servant
Jas. Monroe
